Citation Nr: 1331912	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946.  Receipt of the Combat Infantryman Badge and Purple Heart is indicated by the record.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits on appeal.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran was afforded a VA audiological examination in April 2011 for his bilateral hearing loss disability and tinnitus.  At that time, the Veteran reported a history of military noise exposure from artillery, machine guns, tanks, and small arms.  He also reported occupational noise exposure as a carpenter for 15 to 20 years and in farming for over 50 years.  He denied recreational noise exposure.  Furthermore, he reported constant tinnitus since military service.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus and opined that it is less likely as not that the Veteran's bilateral hearing loss disability and tinnitus are related to his military noise exposure.  The examiner's rationale for his conclusion was based on his finding that there was no record of hearing loss or tinnitus at a time near that which the Veteran was in military service.  He also noted the Veteran's long history of civilian occupational noise exposure.  

The Board observes that the Veteran's daughter submitted a statement dated in December 2011 which documents in detail the Veteran's in-service military noise exposure.  Specifically, the Veteran's daughter reported that the Veteran recounted to her memories of living in fox holes while being in the middle of heavy machine gun fire, shelling, and bombing in the military missions he participated in during service in World War II in Germany, Belgium, Poland, and France.  He stated that "when the bombs hit they would shake the ground and drop you to your knees."  She also reported that the Veteran drove a jeep for the company commander when the original driver was killed.  Moreover, she discussed the Veteran's postservice hearing loss and tinnitus which she stated was for as long as she could remember.  She further reported that her mother stated that the Veteran had hearing loss when they met in 1948 and that they just lived with the impairment over the years.  Additionally, she noted that although the Veteran worked on a farm following service, he did not use large, noisy machinery but rather work was done by hand or by using small utility tractors.  The Veteran thereafter worked locally as a self-employed finish carpenter and his work was also done predominantly by hand.  

Based on the statements submitted by the Veteran's daughter, it is unclear as to whether the April 2011 VA examiner took into consideration the full extent of the Veteran's in-service noise exposure and lack of significant post-service noise exposure in determining whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his military service.  In light of the foregoing, the Board finds that an addendum should be obtained as to whether the Veteran's bilateral hearing loss disability and tinnitus are related to his military service, to include military noise exposure, taking into account the credible statements submitted by the Veteran's daughter with regard to the Veteran's in-service noise exposure.     

The Board also notes that the April 2011 VA examiner discussed a VA treatment record dated March 18, 1991 at which time the Veteran reported an awareness of decreased hearing and tinnitus for the past 10 years.  Crucially, a review of the Veteran's claims folder, to include his Virtual VA claims folder, does not document this particular treatment.  Although a March 18, 1991 VA audiology diagnostic study note is of record, the only report noted is "The attached image is a historical audiogram note."    

As the VA audiological report cited by the April 2011 VA examiner is not currently of record, the Board finds that the procurement of such pertinent VA audiological report is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate this record with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Associate the complete March 18, 1991 audiology report cited in the April 2011 VA audiological examination with the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, forward the claims folder to 
a qualified audiologist for review for the purposes of obtaining an opinion.  The examiner's report must specifically reflect that the claims folder was reviewed.  

In particular, the audiologist should review the credible December 2011 statement submitted by the Veteran's daughter detailing his in-service noise exposure.  Specifically, the examiner should consider the Veteran's daughter's statements of when the Veteran recounted to her memories of living in fox holes, and being in the middle of heavy machine gun fire, shelling, and bombing in the military missions he participated in during WWII service in Germany, Belgium, Poland, and France.  Also consider that the Veteran drove a jeep for the company commander when the original driver was killed.  Also consider that the Veteran received the combat infantryman badge and purple heart as a result of his service.

The Veteran's daughter further reported that her mother stated that the Veteran had hearing loss when they met in 1948 and that they just lived with the impairment over the years.  Additionally, she noted that although the Veteran worked on a farm following service, he did not use large, noisy machinery but rather work was done by hand or by using small utility tractors.  The Veteran thereafter worked locally as a self-employed finish carpenter and his work was also done predominantly by hand.  The Board expressly finds these statements credible.

Taking into consideration these credible statements, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral hearing loss disability and tinnitus are related to his military service, to include his credible report of noise exposure.
A complete rationale for the opinion should be provided.   If the examiner feels that another examination is warranted in order to provide the requested opinion, then one should be scheduled.

3. After ensuring the development above has been conducted in accordance with the above instructions and after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period to respond before the case should be afforded to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



